Case: 14-60096      Document: 00512880272         Page: 1    Date Filed: 12/23/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-60096
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 23, 2014
SOHILBHAI SHAUKATALI MOMIN,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A200 598 246


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Sohilbhai Shaukatali Momin, a native and citizen of India, has filed a
petition for review of the Board of Immigration Appeals’ (BIA) order denying
his applications for asylum, withholding of removal, and relief under the
Convention Against Torture (CAT).
       Because the BIA affirmed the findings and conclusions of the
Immigration Judge (IJ), we review both decisions. Zhu v. Gonzales, 493 F.3d


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60096     Document: 00512880272      Page: 2   Date Filed: 12/23/2014


                                   No. 14-60096

588, 593-94 (5th Cir. 2007). We review an immigration court’s findings of fact
for substantial evidence. Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009).
We may not reverse an immigration court’s factual findings unless “the
evidence was so compelling that no reasonable factfinder could conclude
against it.” Id. at 537.
      Momin does not argue that the IJ or the BIA erred in determining that
he had not shown past persecution. By failing to brief this issue, Momin has
waived or abandoned it. See Thuri v. Ashcroft, 380 F.3d 788, 793 (5th Cir.
2004). He does argue that the IJ and BIA erred in determining that he had
not established a well-founded fear of persecution if he returned to India.
Momin argues that he has a well-founded fear of persecution as a Muslim and
that a pattern or practice of persecution exists in India against Muslims. He
argues that his testimony and exhibits established that there is a country-wide
pattern of persecution against Muslims and that the Government is involved.
He contends that the evidence showed that the violence is not concentrated in
one particular area but is widespread throughout India, making it very
difficult for him to relocate to a safe area.
      Substantial evidence supports the IJ’s and the BIA’s finding that Momin
failed to demonstrate a pattern or practice of persecution in India against
Muslims. Wang, 569 F.3d at 536. The IJ and BIA noted that the State
Department Country Reports indicated that, despite some corruption and
police inadequacies, the Indian government generally respects religious
freedom and practice, that Muslims are the largest minority in India, and that
the Indian government allows for freedom of movement.
      Because he has not satisfied the standard for asylum, Momin cannot
meet the more demanding standard for withholding of removal. See Chen v.




                                         2
     Case: 14-60096       Document: 00512880272   Page: 3   Date Filed: 12/23/2014


                                   No. 14-60096

Gonzales, 470 F.3d 1131, 1138 (5th Cir. 2006); see also 8 C.F.R.
§ 208.16(b)(2)(i)-(ii).
      Momin does not brief any argument relating to the issue of CAT relief.
By failing to brief this issue, Momin has waived or abandoned it. See Thuri,
380 F.3d at 793.
      The petition for review is DENIED.




                                         3